            Case 1:20-cv-01475-DAD-SAB Document 4 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ARTEM REV ALPHA LLC, et al.,                     Case No. 1:20-cv-01475-NONE-SAB

12                  Plaintiffs,                       ORDER GRANTING DEFENDANT’S
                                                      APPLICATION TO PROCEED IN FORMA
13          v.                                        PAUPERIS

14   ELOY MENDOZA,                                    (ECF No. 2)

15                  Defendant.

16

17          Defendant Eloy Mendoza, proceeding pro se in this action, removed this action from the

18 Stanislaus County Superior Court. (ECF No. 1.) Along with the notice of removal, Plaintiff

19 filed an application to proceed in forma pauperis in this matter.        Plaintiff’s application

20 demonstrates entitlement to proceed without prepayment of fees.

21          Accordingly, the Court GRANTS Defendant’s application to proceed in forma pauperis.

22
     IT IS SO ORDERED.
23

24 Dated:     October 20, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                  1
